DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5 and 8-11 are pending of which claim 1 is in independent form.
Claims 1-5 and 8-11 provisionally rejected on the ground of nonstatutory double patenting.
	Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13, 15-21 of copending Application No. 15803170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shang; Heping et al. (US 20110153568 A1) [Shang] in view of Bourbonnais; Serge et al. (US 20120150829 A1) [Bourbonnais] in view of Radhakrishnan; Venkatesh et al. (US 20080098045 A1) [Radhakrishnan].

Regarding claim 1, Shang discloses, a method for optimizing net change data replication across a plurality of transactions in a replication environment, comprising: obtaining, by a source replication engine at a source database system, a window in a source database log for the net change data replication, (Briefly stated, the invention includes system, method, computer program product embodiments and combinations and sub-combinations thereof for data replication in a database system environment. In an aspect, the data replication includes grouping, in-memory, a plurality of transactions to be replicated as a single transaction from a source database system to a target database system. A plurality of net row changes is compiled for the plurality of transactions, and data inconsistency detection and resolution within a command application order are performed. Further included is bulk application of the plurality of net row changes to the target database system ¶ [0017], [0034], [0035], [0038], [0043], [0103], [0107]), the window comprising a plurality of entries in the source database log recording a plurality of transactions, each transaction comprising one or more operations on one or more table rows associated with one or more row identifiers (The replication agent 108 facilitates the replication process by, in accordance with an embodiment of the present invention, scanning a transaction log for changes at source database engine 102 and sending those changes to replication server 106 ¶ [0029]-[0032]);
for a given row identifier found in the plurality of entries, identifying, by the source replication engine (Source database engine 102 comprises a source database and a transaction log, in accordance with an embodiment of the present invention. Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. The transaction module 109 further compiles a transaction and converts log order row changes to net -row changes (block 214). In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0034]. As described, instead of replaying every row change made at the primary database, in accordance with embodiments of the invention, replication applies only the net row changes of a transaction. While transactional consistency is still guaranteed, intermediate row changes will be skipped. An implication of this is that if triggers are defined at the target database 107, they will be not fired on compiler removed row changes. Further, row changes are not applied in the same order as they were logged. Thus, if triggers of a table have to be fired all the time or if a replicated table is required to be applied in log order, compilation needs to be disabled for that table. Additionally, replication will not modify tables in the same order as they were logged ¶ [0043].  Also see ¶[0042] and [0107]), a first operation of a first transaction of the plurality of transactions, the first operation being an earliest operation in the window performed on a table row associated with the given row identifier (At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0018], [0019], [0021], [0022], [0094]. To determine net changes, the system has to identify the earliest and the latest operations; therefore net changes in rows are determined by finding the earliest transition and the latest transitions);
for the given row identifier found in the plurality of entries, identifying a second operation of a second transaction of the plurality of transactions [in the given row identified by the given row identifier] (Source database engine 102 comprises a source database and a transaction log, in accordance with an embodiment of the present invention. Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. The transaction module 109 further compiles a transaction and converts log order row changes to net -row changes (block 214). In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0034]. As described, instead of replaying every row change made at the primary database, in accordance with embodiments of the invention, replication applies only the net row changes of a transaction. While transactional consistency is still guaranteed, intermediate row changes will be skipped. An implication of this is that if triggers are defined at the target database 107, they will be not fired on compiler removed row changes. Further, row changes are not applied in the same order as they were logged. Thus, if triggers of a table have to be fired all the time or if a replicated table is required to be applied in log order, compilation needs to be disabled for that table. Additionally, replication will not modify tables in the same order as they were logged ¶ [0043].  Also see ¶[0042] and [0107]), the second operation being a latest operation in the window performed on the table row associated with the given row identifier (At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0018], [0019], [0021], [0022], [0094]. To determine net changes, the system has to identify the earliest and the latest operations; therefore net changes in rows are determined by finding the earliest transition and the latest transitions);
based on the comparison, determining a final operation with operation data that will result in a net change to a-the row associated with the given row identifier between the first operation and the second operation (At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes (block 214). Examples of net-row changes will be provided further below. In accordance with embodiments of the disclosure, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence ¶ [0018], [0019], [0021], [0022], [0094]. To determine net changes, the system has to identify the earliest and the latest operations; therefore net changes in rows are determined by finding the earliest transition and the latest transitions. Comparing continuous row-by-row operations vs. net-row bulk operations results in clear performance gain through the use of the embodiments of the invention. By way of example, for TPCC table order-line (ol_o_id int, ol_d_id tinyint, ol_w_id smallint, ol_number tinyint, ol_i_id int, ol_supply_w_id smallint, ol_delivery_d datetime, ol_quantity smallint, ol_amount float, ol_dist_info char(24)), with 10 columns and 56 bytes per row, resulting ratios of the adaptive replication and traditional continuous replication are illustrated in chart 300 of FIG. 3 ¶ [0107]); and 
storing, by the source replication engine, only the final operation with the operation data in an optimization repository at the source database system (In order to determine the net row changes for storing in the net change database 111, the changes of the source database engine 102 are tracked. In accordance with embodiments of the invention, when tracking inserts during the replication process, each inserted row is simply added to the insert table ¶ [0035]. Also see ¶ [0034]); 
and sending, by the source replication engine to a target database system, the final operations with the operation data in the optimization repository for replication to a target database (Also in communication over network 104 is a replication agent 108. The replication agent 108 facilitates the replication process by, in accordance with an embodiment of the present invention, scanning a transaction log for changes at source database engine 102 and sending those changes to replication server 106. One skilled in the relevant arts will further recognize that the network 100 can be configured in a number of ways in order to achieve the same result, and the aforementioned configuration is shown by way of example, and not limitation. For instance, in accordance with an embodiment of the present invention, replication agent 108 and source database engine 102 are located in a single physical computing device or cluster of computing devices ¶ [0029]);
However Shang does not explicitly facilitate, for each other given row identifier found in the plurality of entries, repeating the identifying of the first operation, the identifying of the second operation, the comparing of the first operation and the second operation, the determining of the final operation with the operation data, and the storing of only the final operation with the operation data; comparing, by the source replication engine, only the first operation and the second operation, in the given row identified by the given row identifier, wherein the comparing of only the first operation and the second operation includes determining a type of the first operation and a type of the second operation.
Bournonnais discloses, for each other given row identifier found in the plurality of entries, repeating the identifying of the first operation, the identifying of the second operation, the comparing of the first operation and the second operation, the determining of the final operation with the operation data, and the storing of only the final operation with the operation data (The browser thread 709 processes a monster transaction in chunks such that at any given point in time, only a portion of the transaction is buffered in memory. The browser thread 709 applies the monster transaction by reading enough transaction messages to fill the memory, applying the partially read transaction, discarding all message to free up the memory, and repeating this process until a last message has been processed at which time a database commit is issued ¶ [0099]. The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]);
comparing, by the source replication engine, only the first operation and the second operation (The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]), in the given row identified by the given row identifier (The replication key uniquely identifies a row entity in a target table copy so that it can be located by Apply, in applying an update or delete change operation. Because the replication key uniquely identifies a row entity, it is used in the serialization of changes made to these unique row entities ¶ [0051]), wherein the comparing of only the first operation and the second operation includes determining a type of the first operation and a type of the second operation (In one embodiment, each comparison between two rows uses the result of the last comparison between the two rows in order to determine the persistence of any difference between the two rows. If updates are suspected to occur against the tables that are maintained by replication, the current comparison operation should be performed after the replication latency window has elapsed since the last comparison operation ¶ [0050]);
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Bourbonnais’ system would have allowed Shang to facilitate for each other given row identifier found in the plurality of entries, repeating the identifying of the first operation, the identifying of the second operation, the comparing of the first operation and the second operation, the determining of the final operation with the operation data, and the storing of only the final operation with the operation data; comparing, by the source replication engine, only the first operation and the second operation, in the given row identified by the given row identifier, wherein the comparing of only the first operation and the second operation includes determining a type of the first operation and a type of the second operation. The motivation to combine is apparent in the Shang’s reference, because there is a need to reduce overhead cost in both making updates and in performing lookups against the shadow table.
However neither Shang nor Bourbonnais explicitly facilitates the first operation is associated with the given row identified by the given row identifier and has a lowest system change number (SCN); the second operation is associated with the given row identified by the given row identifier in the window and has a highest SCN; with the highest SCN; with the lowest SCN number.
Radhakrishnan discloses the first operation is associated with the given row identified by the given row identifier and has a lowest system change number (SCN); the second operation is associated with the given row identified by the given row identifier in the window and has a highest SCN; with the highest SCN; with the lowest SCN number (two entities in Oracle relational database systems which are particularly important to the following discussion are row identifiers and system change numbers. Each row in a table in a given instance of an Oracle database system has a globally unique row identifier (RID) associated with it; the row identifier is created at the time the row is inserted into a table and destroyed when the row is removed from a table. A system change number (SCN) is a stamp that defines a committed version of a database at a point in time. Oracle assigns every committed transaction a unique SCN. SCNs in a given instance of an Oracle relational database system are monotonically increasing ¶ [0076]-[0078]. A barrier SCN (BSCN) is the minimum SCN such that every ESCN in the HTEs written by a given instance of the Flashback archiver is less than or equal to the barrier SCN. In a clustered version of the Oracle 11gR1 database system, there may be several instances of the Flashback archiver. Barrier SCN table 130 contains the current BSCN for each of the instances of the Flashback archiver. When the foreground process performs a temporal query, it uses the Global barrier SCN (GBSCN), which is the current smallest BSCN in table 130. The GBSCN is the largest SCN such that all HTEs resulting from transactions with commit SCNs less than GBSCN have already been written to an HT 135. The GBSCN thus marks the point in time which separates ESCNs for tracked table rows archived in the history table from possible ESCNs for the rows currently contained in the tracked table. The foreground process uses the GBSCN in temporal queries on the tracked table to determine which part, if any, of the query is to be performed on history table 135 and which on tracked table 131. Maximum SCN 163 is finally, is an SCN maintained by DBMS 101; it is the highest SCN assigned to any committed transaction thus far by DBMS 101 ¶ [0110]. Also see ¶ [0114], [0122], [0125]-[0127]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Radhakrishnan’s system would have allowed Shang and Bourbonnais to facilitates the first operation is associated with the given row identified by the given row identifier and has a lowest system change number (SCN); the second operation is associated with the given row identified by the given row identifier in the window and has a highest SCN; with the highest SCN; with the lowest SCN number. The motivation to combine is apparent in the Shang and Bourbonnais’ reference, because there is a need for a way of saving the history of database objects and doing temporal queries and other Flashback operations on them which has the ease of use of Flashback queries, permits temporal queries directly on the history-enabled table, interferes minimally with execution of queries by the database system, does not require any alteration of the table whose history is being tracked, permits saving history for an unlimited period of time, can deal with changes in the form of the database table whose history is being tracked, and permits temporal queries that are substantially as fast as queries on any other table in the database.

Regarding claim 2, the combination of Shang, Bourbonnais and Radhakrishnan discloses, the determining of the final operation with the operation data that will result in the net change to the row associated with on the given row identifier between the first operation and the second operation comprises: determining that the first operation is a first INSERT operation or a first UPDATE operation that is not in scope of the window; when further the second operation is a DELETE operation or a second UPDATE operation that is not in scope of the window, determining that the net change is null (Shang: Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Further, the net-change database can be provided as an internal implementation, or alternatively, utilizing an embedded light weight in-memory database. As an internal implementation, the net-change database 111 provides high performance and avoids being a replication performance bottleneck while supporting multiple database instances, where each instance contains multiple sets of insert/update/delete tables, and each replicate table has one set of insert/update/delete tables ¶ [0034]-[0040]. Further, by putting net row changes in a single table having an extra column to indicate the row operation, one work table can be loaded instead of three, with `select into` and `join` operations used to populate net changes to the replicate table, as is well appreciated by those skilled in the art. Another alternative is to reduce update tables to changed columns only. By not including unchanged columns in work tables, the load and join costs are reduced. Additionally, for databases such as Oracle and MSSQL that support bulk update and delete operations, update and delete tables can be directly bulk applied to the target databases 107 ¶ [0042]. Also see ¶ [0045]-[0101]); and 
when further the second operation is a third UPDATE operation that is in scope of the window, determining that the final operation comprises a second INSERT operation with the operation data comprising data of the second operation and storing only the second INSERT operation with the data of the second operation in the optimization repository (Shang: see ¶ [0045]-[0101]);
wherein the comparing of the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069])

Regarding claim 3, the combination of Shang, Bourbonnais and Radhakrishnan discloses, the determining of the final operation with the operation data that will result in the net change to the row associated with the given row identifier between the first operation and the second operation comprises: determining that the first operation is a first UPDATE operation that is in scope of the window; determining that the second operation is a first DELETE operation or a second UPDATE operation that is not in scope of the window; in response to determining that the first operation is the first UPDATE operation that is in scope of the window and that the second operation is the first DELETE operation or the second UPDATE operation that is not in scope of the window, determining that the final operation  comprises a second DELETE operation with the operation data comprising data of the first operation; and storing only the second DELETE operation with the data of the first operation in the optimization repository (Shang: Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Further, the net-change database can be provided as an internal implementation, or alternatively, utilizing an embedded light weight in-memory database. As an internal implementation, the net-change database 111 provides high performance and avoids being a replication performance bottleneck while supporting multiple database instances, where each instance contains multiple sets of insert/update/delete tables, and each replicate table has one set of insert/update/delete tables ¶ [0034]-[0040]. Also see ¶ [0045]-[0101]);
wherein the comparing of the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]).

Regarding claim 4, the combination of Shang, Bourbonnais and Radhakrishnan discloses, the determining of the final operation with the operation data that will result in the net change to the row associated with on the given row identifier between the first operation and the second operation comprises: determining that the first operation is a first UPDATE operation that is in scope of the window; determining that the second operation is a second UPDATE operation that is in scope of the window; in response to determining that the first operation is the first UPDATE operation that is in scope of the window and that the second operation is the second UPDATE operation that is in scope of the window, [determining whether a replication key has changed; when the replication key has changed], determining that a first final operation comprises a DELETE operation with first operation data comprising data of the first operation and a second final operation comprises an INSERT operation with second operation data comprising data of the second operation and storing only the DELETE operation with the data of the first operation and the INSERT operation with the data of the second operation in the optimization repository; [and when the replication key has not changed], determining that the final operation comprises a third UPDATE operation with the operation data comprising the data of the second operation and storing only the third UPDATE operation with the data of the second operation in the optimization repository (Shang: Every transactional operation, including inserts, updates, and deletes to the database, causes a log record to be written to the transaction (primary) log, which is commonly referred to simply as the "log" ¶ [0030]. In accordance with embodiments of the invention, the net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence. Further, the net-change database can be provided as an internal implementation, or alternatively, utilizing an embedded light weight in-memory database. As an internal implementation, the net-change database 111 provides high performance and avoids being a replication performance bottleneck while supporting multiple database instances, where each instance contains multiple sets of insert/update/delete tables, and each replicate table has one set of insert/update/delete tables ¶ [0034]-[0040]. Also see ¶ [0045]-[0101]).
determine whether a replication key has changed; when the replication key has changed, when the replication key has not changed (Bourbonnais: The type of row operation in change log records can be delete, insert, update, or key update. Updates that do not modify the replication key (update) are distinguished from updates that do modify the replication key (key update) ¶ [0052]. In capturing the information for individual change records, the type of change operation for each change determines what replication key column values will be sent as part of that change record. For insert and update types of change records, the new replication key column values are sent as part of the change records within the transaction message. By definition, an insert is a new record and therefore has no old values. By definition, the new replication key column values of an update type of change record must be the same as the old replication key column values. For delete type change records, there is by definition no new record, only an old record, and therefore the old replication key column values are sent. For key update records, the old replication key column values are sent in addition to the new replication key column values ¶ [0055]. Also ¶ [0057], [0062]-[0069]);
wherein the comparing of the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]).

Regarding claim 6, (Canceled).

Regarding claim 7, (Canceled).

Regarding claim 8, the combination of Shang, Bourbonnais and Radhakrishnan discloses, wherein the plurality of transaction comprises one or more operations between the first operation and the second operation (Bourbonnais: The new replication key column values of an insert or key update type of row change represent the introduction of a new row entity. Either of these row actions could have been preceded by a delete of that row entity (carrying old replication key column values) or by a key update which had the net effect of a delete followed by an insert, where it would be the delete aspect of the prior row action that could potentially have commonality with this row action and is therefore of interest. Therefore, the new replication key column values of an insert or key update row change are compared to the old replication key column values of all preceding non-completed transaction messages ¶ [0064], [0067], [069]. Examiner hereby specifies there is multiple updated after insert therefore creating operations between operations).

Regarding claim 9, the combination of Shang, Bourbonnais and Radhakrishnan discloses, wherein the data replication occurs continuously or periodically according to a schedule (Shang: In performing replication, a known approach provides continuous replication, where data flows to the replicate database continuously with every log row change replicated ¶ [0012], [0013], [0018], [0032]).

Regarding claim 10, the combination of Shang, Bourbonnais and Radhakrishnan discloses, wherein the source database log records transactions as transactions are performed and committed on data in the source database (Shang: log records ¶ [0030]).

Regarding claim 11, the combination of Shang, Bourbonnais and Radhakrishnan discloses, wherein the target database system includes a target database comprising tables that mirror tables in a source database associated with the source database system (Shang: For example, the rows from the replicate tables are deleted by joining them with the delete work tables. Similarly, update tables are bulk copied into work tables in the target database 107, and then the replicate tables are updated by joining them with the work tables ¶ [0041]-[0044]).


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shang in view of Bourbonnais in view of Radhakrishnan in view of Lu; Edwina et al. (US 20120278282 A1) [Lu].

Regarding claim 5, the combination of Shang, Bourbonnais and Radhakrishnan discloses, wherein the window comprises a range of entries in the source database log from a previous net change data replication to a point in the source database log at which the net change data replication is to end (Bourbonnais: Furthermore, the method comprises determining, by the prune thread, whether a contiguous range of identifiers of transaction messages equal to or greater than a predetermined batch size is present in the prune queue data structure. In addition, the method comprises deleting a range of transaction messages from the done message data structure in response to a contiguous range of identifiers of transaction messages equal to or greater than the predetermined batch size being present in the prune queue data structure ¶ [0008]. A prune thread executing on the target database node determines if a contiguous range of identifiers of transaction messages equal to or greater than a predetermined batch size is present in the prune queue data structure. A contiguous range of transaction messages are deleted from the DONEMSG table in response to a contiguous range of identifiers of transaction messages equal to or greater than the predetermined batch size being present in the prune queue data structure ¶ [0022]. The prune thread 715 also checks the ordered list data structure 716 to determine if a contiguous range of messages, i.e. a range of messages having consecutive MSGIDs with no gaps, having a size equal to or greater than the batchsize value is present in the ordered list data structure 716. If a contiguous range of messages is found in the ordered list data structure 716, then a single range-based delete command, e.g., a SQL DELETE statement, is executed against the DONEMSG table 714 ¶ [0104]).
However neither one of Shang, Bourbonnais or Radhakrishnan explicitly facilitate the window defined by configuring the point in the source database log where the net change data replication is to end.
Lu discloses, the window defined by configuring the point in the source database log where the net change data replication is to end (For example, in these embodiments, a log-mining component of the replication engine at the source database or at the destination database determines that the set of changes includes log markers indicating the start and the end of the particular statement-level change. Based on these markers, the log-mining component can determine that any row-level changes recorded between the markers are governed by the particular statement-level change, so therefore for replication purposes these row-level changes can be suppressed by, for example, discarding them. Further, in these embodiments suppressing row-level changes that are governed by a procedure call indicated in a procedure-level change works in a similar manner--e.g., the log-mining component determines that all row-level changes between marker "A" (the beginning of the procedure call) and marker "B" (the end of the procedure call) are governed by the procedure call, so for replication purposes these row-level changes are ignored and only the procedure-level change (e.g., only the procedure call therein) is sent or assigned for application to the destination database ¶ [0114]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Wong’s system would have allowed Shang, Bourbonnais and Radhakrishnan to facilitate the window defined by configuring the point in the source database log where the net change data replication is to end. The motivation to combine is apparent in the Shang, Bourbonnais and Radhakrishnan’s reference, because there is a need to improve replication latency.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/18/2022/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154